Exhibit 10.1

FORM OF SUBSCRIPTION AGREEMENT

Helius Medical Technologies, Inc.

642 Newtown Yardley Road, Suite 100

Newtown, Pennsylvania, 18940

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Helius Medical Technologies, Inc., a Delaware corporation
(the “Company”), and the Investor.

2. The Company has authorized the sale and issuance to certain investors and in
a public offering of up to (i) an aggregate of 4,815,010 shares (the “Shares”)
of its Class A common stock, par value $0.001 per share (the “Common Stock”),
for a purchase price of $0.35 per share (the “Purchase Price”) and
(ii) Pre-Funded Class A Common Stock purchase warrants (the “Pre-Funded
Warrants” and together with the Shares, the “Securities”) to purchase up to an
aggregate of 0 shares of Common Stock (the “Pre-Funded Warrant Shares”), in the
form of Exhibit A attached hereto.

3. The offering and sale of the Securities (the “Offering”) is being made in the
United States pursuant to (1) an effective Registration Statement on Form S-3
(Registration No. 333-215286) (including the Prospectus contained therein (the
“Base Prospectus”), the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”), (2) if applicable,
certain “free writing prospectuses” (as that term is defined in Rule 405 under
the Securities Act of 1933, as amended (the “Act”)), that have been or will be
filed with the Commission and delivered to the Investor on or prior to the date
hereof, (3) a preliminary prospectus Supplement (the “Preliminary Prospectus
Supplement”) containing certain supplement information regarding the Securities
and terms of the Offering dated November 21, 2019, and (4) a final prospectus
supplement (the “Prospectus Supplement” and together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Securities and terms of the Offering that will be filed with the Commission and
delivered to the Investor (or made available to the Investor by the filing by
the Company of an electronic version thereof with the Commission). In accordance
with Canadian National Instrument 71-101 – The Multijurisdictional Disclosure
System, the Company has filed or will file the Base Prospectus, Preliminary
Prospectus Supplement and Prospectus Supplement, in each case along with the
appropriate supplemental disclosure, with the securities regulatory authorities
in each of the provinces of Canada (the “MJDS Base Prospectus”, the “MJDS
Preliminary Prospectus Supplement” and the “MJDS Prospectus Supplement”,
respectively, and the MJDS Base Prospectus and MJDS Prospectus Supplement
together, the “MJDS Prospectus”).

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Securities as
set forth below at the aggregate purchase price set forth below. The Securities
shall be purchased pursuant to the Terms and Conditions for Purchase of Shares
attached hereto as Annex I and incorporated herein by reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten.

5. The Investor acknowledges that (i) there is no minimum offering amount and
(ii) the Investor’s obligations under this Agreement, including the obligation
to purchase Securities are expressly not conditioned on the purchase by any or
all of the Other Investors (as defined in Annex I hereto) of the Securities that
they have agreed to purchase from the Company or the sale by the Company of any
specified aggregate number of Securities.

6. The Securities shall be settled as follows:

(a) The settlement of the Shares purchased by the Investor shall be by delivery
by electronic book-entry at The Depository Trust Company (“DTC”), registered in
the Investor’s name and address as set forth below, and released by
Computershare Trust Company of Canada, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at Closing (as defined in Section 3.1 of
Annex I hereto).

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL DIRECT THE BROKER-DEALER AT WHICH
THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP
A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES.



--------------------------------------------------------------------------------

AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL AT CLOSING REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO
THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO
THE FOLLOWING ACCOUNT:

Bank:

Bank Address:

Routing#:

Acct#:

Acct Name:

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER IN A
TIMELY MANNER AND (B) ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER.
IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR
DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES
MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED
FROM THE CLOSING ALTOGETHER.

(b) The Pre-Funded Warrants shall be delivered to the Investor by mail, duly
executed and registered in such names and sent to such address as specified by
the Investor on the signature page hereto, and the Investor’s Purchase Price for
the Pre-Funded Warrants shall be made, by wire transfer to the Company, no later
than two (2) business days after the execution of this Agreement by the Investor
and the Company, to the following account:

Bank:

Bank Address:

Routing#:

Acct#:

Acct Name:

IT IS THE INVESTOR’S RESPONSIBILITY TO MAKE THE NECESSARY WIRE TRANSFER IN A
TIMELY MANNER AND. IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE
FOR THE PRE-FUNDED WARRANTS IN A TIMELY MANNER, THE PRE-FUNDED WARRANTS MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.

7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Securities, acquired, or obtained the right to acquire,
15% or more of the Common Stock (or securities convertible into or exercisable
for Common Stock) or the voting power of the Company on a post-transaction
basis.

8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) (i) the Registration Statement and the documents incorporated by
reference therein and (ii) the Preliminary Prospectus Supplement, the documents
incorporated by reference therein and any free writing prospectus (collectively,
the “Disclosure Package”), prior to or in connection with the receipt of this
Agreement. The Investor acknowledges that, prior to the delivery of this
Agreement to the Company, the Investor will receive certain additional
information regarding the Offering, including pricing information (the “Offering
Information”). Such information may be provided to the Investor by any means
permitted under the Act, including the Prospectus Supplement, a free writing
prospectus and oral communications.

8.1. If the Investor is a resident of Canada, the Investor also represents that
it has received the MJDS Base Prospectus and the MJDS Preliminary Prospectus
Supplement.

9. No offer by the Investor to buy Securities will be accepted and no part of
the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked by the Investor, without obligation or commitment of any kind, at any
time prior to the Company sending (orally, in writing or by electronic mail)
notice of its acceptance of such offer. An indication of interest will involve
no obligation or commitment of any kind until the Investor has been delivered
the Offering Information and this Agreement is accepted and countersigned by or
on behalf of the Company.



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

Number of Shares:                                                        
                                                             

Purchase Price Per Share:                                                      
                                                    

Number of Shares Underlying Pre-Funded Warrant: 
                                                              

Purchase Price Per Pre-Funded Warrant:  
                                                                                

Aggregate Purchase Price:                                                      
                                                

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of:

INVESTOR

 

 By:

 

 

 Print Name:

 

 

 Title:

 

 

 Address:

 

 

 

 

Agreed and Accepted

This [●] day of [●], [●]:

 

 HELIUS MEDICAL TECHNOLOGIES, INC.

 By:

 

                                                              

 Print Name:

 

 

 Title:

 

 



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1. Authorization and Sale of the Securities. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Securities.

2. Agreement to Sell and Purchase the Shares.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Securities set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Securities
are attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2 The Company proposes (i) to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Securities to them and (ii) to enter into an
underwriting agreement with H.C. Wainwright & Co., LLC, as representative of the
several underwriters listed therein (the “Underwriters”) on or about the date
hereof, for the sale and issuance of Securities to the public (the “Public
Offering”). The Investor and the Other Investors are hereinafter sometimes
collectively referred to as the “Investors,” and this Agreement and the
Subscription Agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Agreements.”

3. Closings and Delivery of the Securities and Funds.

3.1 Closing. The completion of the purchase and sale of the Securities, or a
portion thereof, (the “Closing”) shall occur upon delivery of the Securities
against payment therefor on or about November 26, 2019, which is the second
(2nd) business day following the date of pricing of the Shares, or at such
earlier date as the Company and Underwriters shall agree (the “Closing Date”),
in accordance with Rule 15c6-1 promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). At the Closing, (a) the Company shall
cause the Transfer Agent to deliver to the Investor the number of Shares set
forth on the Signature Page registered in the name of the Investor or, if so
indicated on the Investor Questionnaire attached hereto as Exhibit B, in the
name of a nominee designated by the Investor, (b) the Company shall cause to be
delivered to the Investor a Pre-Funded Warrant for the number of Pre-Funded
Warrant Shares set forth on the Signature Page, and (c) the aggregate purchase
price for the Securities being purchased by the Investor will be delivered by or
on behalf of the Investor to the Company.

3.2 Conditions to the Company’s Obligations. (a) The Company’s obligation to
issue and sell the Securities to the Investor shall be subject to (i) the
receipt by the Company of the purchase price for the Securities being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Securities as set forth on the Signature Page will be subject to
the completion of the Offering by the Company.

(c) Disclaimer Regarding Partial Settlement. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Securities that they have agreed to purchase from the Company or the sale
by the Company of any specified aggregate number of Securities to the Other
Investors or in the concurrent registered public offering being conducted by the
Company.

3.3 Delivery of Funds. After the execution of this Agreement by the Investor and
the Company, at Closing the Investor shall remit by wire transfer the amount of
funds equal to the aggregate purchase price for the Securities being purchased
by the Investor to the following account designated by the Company:

Bank:

Bank Address:

Routing#:

Acct#:

Acct Name:

Investor shall also furnish the Company a completed W-9 form (or, in the case of
an Investor who is not a United States citizen or resident, a W-8 form).



--------------------------------------------------------------------------------

3.4 Delivery of Shares. No later than two (2) business days after the execution
of this Agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing Computershare Trust Company of Canada, the Company’s transfer agent,
to credit such account or accounts with the Shares by means of an electronic
book-entry delivery. Such DWAC shall indicate the settlement date for the
deposit of the Shares, which date shall be the Closing. Simultaneously with the
delivery to the Company by the Investor of the funds pursuant to Section 3.3
above, the Company shall direct its transfer agent to credit the Investor’s
account or accounts with the Shares pursuant to the information contained in the
DWAC.

3.5 Delivery of Pre-Funded Warrant Shares. No later than two (2) business days
after the execution of this Agreement by the Investor and the Company, the
Pre-Funded Warrants shall be delivered by the Company to the Investor by mail,
duly executed and registered in such names and sent to such address as specified
by the Investor on the Signature Page hereto.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of
Securities set forth on the Signature Page, has received and is relying solely
upon (i) the Disclosure Package and the documents incorporated by reference
therein and (ii) the Offering Information.

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States and Canada by the Company that would permit an offering of the
Securities, or possession or distribution of offering materials in connection
with the issue of the Securities in any jurisdiction outside the United States
and Canada where action for that purpose is required and (b) if the Investor is
outside the United States and Canada, it will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense.

4.3 The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus (and
if the Investor is a resident of Canada, the MJDS Prospectus) or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

4.5 Since the date on which the Company first contacted such Investor about the
Offering, the Investor has not engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities) and has not violated its obligations of
confidentiality. Each Investor covenants that it will not engage in any
transactions in the securities of the Company (including Short Sales)



--------------------------------------------------------------------------------

or disclose any information about the contemplated offering (other than to its
advisors that are under a legal obligation of confidentiality) prior to the time
that the transactions contemplated by this Agreement are publicly disclosed.
Each Investor agrees that it will not use any of the Securities acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

5. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein will
survive the execution of this Agreement, the delivery to the Investor of the
Securities being purchased and the payment therefor.

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:

(a) if to the Company, to:

Helius Medical Technologies, Inc.

642 Newtown Yardley Road, Suite 100

Newtown, Pennsylvania, 18940

Attention: Chief Financial Officer & Chief Operations Officer

with copies to:

Darren DeStefano

Cooley LLP

11951 Freedom Drive

Reston, Virginia 20190

Email: ddestefano@cooley.com

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission) and, if the Investor is a resident of Canada, the MJDS
Prospectus Supplement.



--------------------------------------------------------------------------------

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission) and, if the Investor is a resident of Canada, the
MJDS Prospectus, shall constitute written confirmation of the Company’s sale of
Securities to such Investor.

13. Press Release. The Company and the Investor agree that the Company shall
issue a press release announcing the Offering and disclosing all material terms
and conditions of the Offering prior to the opening of the financial markets in
New York City on the business day after the date hereof at the latest.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

Exhibit A

FORM OF PRE-FUNDED WARRANT



--------------------------------------------------------------------------------

Exhibit B

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.  The exact name that your Shares are to be registered in (attach additional
sheets, if necessary). You may use a nominee name if appropriate:

  

 

2.  The relationship between the Investor and the registered holder listed in
response to item 1 above:

  

 

3.  The mailing address of the registered holder listed in response to item 1
above:

  

 

4.  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:

  

 

5.  Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the Shares are maintained):

  

 

6.  DTC Participant Number:

  

 

7.  Name of Account at DTC Participant being credited with the Shares **:

  

 

8.  Account Number at DTC Participant being credited with the Shares:

  

 

 

**

In order to ensure timely settlement, please cause your broker or custodian to
include the name of the ultimate beneficial holder or sub-account to which the
Shares shall be credited in the DWAC authorization request.